Order and judgment (one paper), Supreme Court, New York County, entered August 2, 1976, unanimously modified, on the law and the facts, and in the exercise of discretion, to direct return, within 30 days after service of the order to be entered hereon, of all materials, whether books or records, subpoenaed by respondent-respondent from petitioners-appellants, and otherwise affirmed, without costs and without disbursements. (See Matter of Sigety v Hynes, 38 NY2d 260; Matter of Windsor Park Nursing Home v Hynes, 42 NY2d 243; Hynes v Lefkowitz [Palm Beach Home], 62 AD2d 375; Hynes v Oceanaire Bldg. Corp., 62 AD2d 375; Hynes v Hi-Li Manor Home, 62 AD2d 375.) Copies of the records to be returned may be retained. There has been ample time during respondent-respondent’s lengthy possession to have made such copies. Since we are without knowledge of what records of petitioners remain in respondent’s hands, an order is to be settled hereon describing these materials sufficiently to obviate dispute. Settle order on notice. Concur—Lupiano, J. P., Birns, Lane, Markewich and Sandler, JJ.